DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed January 24, 2020, appear informal, however are acceptable for examination purposes.  Should the application reached allowance, formal replacement drawings sheets will be required.

Specification
The substitute specification filed February 16, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top surface of a tray table" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation “said slots and said ribs configured to be selectively engage” in lines 4 to 5.  This recitation is grammatically vague.
Claim 5 recites the limitation "said cylindrical member" in lines 1 to 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “a second transversely aligned slot” in lines 2 to 3.  It is unclear if this structure is intended to represent the previously set forth “plurality of transversely aligned slots”.
Claim 5 recites the limitation "said upper member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “allowing said said headrest to swivel” in lines 3 to 4.  This recitation is grammatically vague.
Claim 6 recites the limitation "said upper member" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said upper member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said upper member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said upper member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said upper member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “includes two saddles” in line 2.  It is unclear if this structure is intended to be the same as the previously set forth “saddles”.
13 recites the limitation "said upper member" in lines 2 to 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said upper member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “includes two saddles” in line 2.  It is unclear if this structure is intended to be the same as the previously set forth “saddles”.
Claim 15 recites the limitation “to support a use’s face” in line 17.  This recitation is grammatically vague.
The remaining claims are indefinite as each depends from an indefinite claim.

Allowable Subject Matter
Claims 1 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Election/Restrictions
Applicant’s election without traverse of Species II, Figures 7-16, and Claims 1-7, and 15, in the reply filed February 16, 2021 is acknowledged.  Since it has been concluded in subsequent examination that generic independent claim 1 contains allowable subject matter, all non-elected claims which depend from claim 1 have been treated on the merits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A travel headrest is shown by each of Chen et al (10022002), Hill et al (10226130), and Jackow (9150130).  A portable device holder for a transport seat is shown by each of Ferris (20160257404), Korpi (20140311388), and Boyer (9791098).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/February 24, 2021                             Primary Examiner, Art Unit 3636